UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-32832 Jazz Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3320580 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4321 Jamboree Road Newport Beach, California (Address of principal executive offices) (Zip Code) (949)435-8000 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o (Note:As a voluntary filer not subject to the filing requirements, the Registrant has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months). Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a “smaller reporting company”. See definitions of “large accelerated filer” and “accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer x Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The registrant meets the conditions set forth in General Instruction H(1)(a)and (b)of Form10-Q and is therefore filing this Formwith the reduced disclosure format permitted by General Instruction H(2). JAZZ TECHNOLOGIES, INC. Table of Contents PARTI — FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) 3 Unaudited Condensed Consolidated Statements of Cash Flows 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures 11 PARTII — OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 6. Exhibits 12 SIGNATURES 13 Index to Exhibits 13 PARTI — FINANCIAL INFORMATION Item 1.Financial Statements Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) March 31,2013 December31,2012 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade receivables, net of allowance for doubtful accounts of $0 and $67 at March 31, 2013 and December31, 2012, respectively Other receivables Inventories Deferred tax asset Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other assets – related parties Other assets – others Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term bank debt $ $ Accounts payable Due to related parties 54 Accrued compensation and benefits Deferred revenues Other current liabilities Total current liabilities Long term liabilities: Notes Deferred tax liability Employee related liabilities Other long-term liabilities Total liabilities Stockholders’ equity: Additional paid-in capital Cumulative stock based compensation Accumulated other comprehensive earning Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 1 Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Unaudited Condensed Consolidated Statements of Operations (in thousands) Three months ended March 31, 2013 March 31, 2012 Revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Amortization related to a lease agreement early termination Total operating expenses Operating income (loss) ) 18 Financing expense, net ) ) Net loss before income taxes ) ) Income taxbenefit Net loss $ ) $ ) See accompanying notes. 2 Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Unaudited Condensed Consolidated Statements of Comprehensive Loss (in thousands) Three months ended March 31, 2013 March 31, 2012 Net loss $ ) $ ) Change in employees plan assets and benefit obligations ) Comprehensive loss $ ) $ ) 3 Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Three months ended March 31, 2013 Three months ended March 31, 2012 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss for the period to net cash provided byoperating activities: Depreciation and amortization of intangible assets Notes accretion and amortization of deferred financing costs Stock based compensation expense 87 Changes in operating assets and liabilities: Trade receivables ) ) Inventories Otherreceivables and assets ) 45 Accounts payable Due to related parties, net ) Accrued compensation andbenefits Deferred Revenue (9
